Name: Council Regulation (EEC) No 3150/83 of 4 November 1983 revising the amounts for the documentary requirements in Protocol 1 concerning the definition of the concept of 'originating products' and methods of administrative cooperation to the Second ACP-EEC Convention
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 309/4 Official Journal of the European Communities 10 . 11 . 83 COUNCIL REGULATION (EEC) No 3150/83 of 4 November 1983 revising the amounts for the documentary requirements in Protocol 1 concerning the definition of the concept of 'originating products' and methods of administrative cooperation to the Second ACP-EEC Convention THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Protocol 1 concerning the definition of the concept of 'originating products' and methods of administrative cooperation (') to the Second ACP-EEC Convention, and in particular Article 6 thereof, Having regard to the proposal from the Commission, Whereas Article 6 ( 1 ), point (d) of Protocol 1 provides that the Community may, where necessary, revise the amounts for determining when forms EUR 2 may be used instead of movement certificates EUR 1 or when no documentary evidence of origin is required as laid down in Article 16 of the said Protocol ; whereas the amounts in question were most recently revised by Regulation (EEC) No 2821 /81 (2) ; Whereas as a consequence of the automatic change, which takes place every two years , of the base date provided for in the second sentence of Article 6 ( 1 ), point (c) of the Protocol, the effective value of the limits expressed in the national currencies concerned, which correspond to the amounts laid down in Articles 6 and 1 6 of the Protocol , would be reduced ; whereas in order to offset such a reduction it is neces ­ sary to increase these amounts, HAS ADOPTED THIS REGULATION : Article 1 Protocol 1 to the Second ACP-EEC Convention is hereby amended as follows :  the amount laid down in Article 6 ( 1 ), point (b) is hereby increased to 2 000 ECU,  the amounts laid down in Article 16 (2) are hereby increased to 140 ECU and 400 ECU respectively. Article 2 Regulation (EEC) No 2821 /81 is hereby repealed. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 May 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 November 1983 . For the Council The President C. VAITSOS (') OJ No L 347, 22 . 12 . 1980, p . 73 . (2 OJ No L 277, 1 . 10 . 1981 , p . 3 .